Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-QSB of Titan Technologies, Inc. (the "Company") for the period ended October 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report'), I, the undersigned, in the capacity and on the date indicated below, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: a)The Report fully complies with the requirements of Section 13 (a) or 15(d) ofthe Securities Exchange Act of 1934: and b)The information contained in the Report fairly presents, in all material respects,the financial condition and results of operationsthe Company. Dated December 14, 2007 /s/ Ronald L. Wilder Ronald L. Wilder, President (Chief Executive Officer) (Chief Financial Officer)
